DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 18-22, 25-27, 31, 33, 53, and 59 have been cancelled.  Claims 4, 5, 7, 8, 11-16, 28-30, 32, 34-39, 41-52, 58, and 60-64 have been withdrawn.  
Claims 1-3, 6, 9, 10, 17, 23, 24, 40, and 54-57 are under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-3, 6, 9, 10, 24, 40, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunshine et al. (Adv. Mater., 2009, 21: 4947-4951), in view of each Anderson et al. (Mol. Ther., 2005, 11: 426-434), Vandenbroucke et al. (J. Gene . 
	Sunshine et al. teach the poly(β-amino ester) C32 obtained by copolymerizing the acrylate monomer C with the amine monomer 32, wherein C32 is further end-capped with a library of amine-capping molecules 103-259.  Sunshine et al. identify a few amine-capped C32 as exhibiting higher transfection efficiency and no cytotoxicity, among which is C32-227 obtained by co-polymerizing 1,4-butanediol diacrylate (C) with amine 32 (i.e., the instant S5), followed by end-capping with the end-capping amine 227 (i.e., the instant E7) (claims 1-3, 6, and 9).  Sunshine et al. teach forming nanoparticles by complexing with plasmid DNA and using the nanoparticles to deliver the plasmid DNA to cells in vitro (i.e., also a pharmaceutical composition; claim 24); the nanoparticles have a diameter between 170 and 290 nm (claim 54) (p. 4947, column 1; paragraph bridging p. 4947 and 4948; p. 4948, Fig. 1; p. 4949, column 2, first full paragraph; p. 4950, column 1, second full paragraph and column 2, second paragraph).
Sunshine et al. teach the amino monomer S5, not S4 (claims 3 and 10).  However, Anderson et al. teach that, similar to S5, the amine monomer 28 (or S4) could be co-polymerized with monomer C to obtain an efficient transfection composition (p. 427, Fig. 1; p. 429; paragraph bridging p. 431 and 432; paragraph bridging p. 432 and 433).   Based on these teachings, one of skill in the art would have found obvious to modify compound CS5E7 of Sunshine et al. by replacing S5 with S4 to achieve the predictable result of obtaining a composition exhibiting enhanced transfection activity.
Sunshine et al. and Anderson et al. do not specifically teach siRNA (claim 1).  Vandenbroucke et al. teach that siRNAs are potent therapeutic agents and that poly(β-
The acrylate monomer C taught by Sunshine et al., Anderson et al., and Vandenbroucke et al. does not contain a disulfide bond (claims 1, 9, and 10).  However, replacing the C monomer with a monomer comprising a disulfide bond to obtain a bioreducible poly(β-amino ester) is suggested by the prior art.  For example, Kim et al. teach that introducing disulfide bonds into cationic polymers enhances siRNA efficiency and reduces cytotoxicity (Abstract; paragraph bridging p. 898 and 899; p. 901; p. 904).  Yin et al. teach that disulfide bonds can be introduced into poly(β-amino esters) by using a disulfide-based diacrylate (DSA; i.e., a C monomer comprising a disulfide bond) (Abstract; p. 35-37).  It would have been obvious to one of skill in the art, at the time the invention was made, to modify compound CS4E7 of Sunshine et al., Anderson et al., and Vandenbroucke et al. by replacing their C monomer with the DSA of Yin et al. to achieve the predictable result of obtaining non-cytotoxic nanoparticles exhibiting enhanced siRNA intracellular delivery.  By doing so, one of skill in the art would have obtained a compound set forth by Formula I as recited in claims 1, 9, and 10. 
With respect to the limitation of a kit (claim 40), kits containing instructions for transfection of cells with non-viral vectors containing nucleic acids have been used before the invention was made.  One would have been motivated to assemble a kit, i.e., put the reagents in a box containing instructions how to use the reagents, because they are convenient to use and save time.
prima facie obvious at the time it was made. 

4.	Claims 1-3, 6, 9, 10, 17, 24, 40, 54, and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunshine et al. taken with each Anderson et al., Vandenbroucke et al., Kim et al. and Yin et al., in further view of Bhise et al. (Biomaterials, 2010, 31: 8088-8096; of record).  
	 The teachings of Sunshine et al., Anderson et al., Vandenbroucke et al., Kim et al., and Yin et al. are applied as above for claims 1-3, 6, 9, 10, 24, 40, and 54.  Sunshine et al., Anderson et al., Vandenbroucke et al., Kim et al., and Yin et al. do not specifically teach an “n” value (claim 17), nor do they teach a size of 100 nm (claim 55).  Bhise et al. teach that poly(β-amino esters) can be synthesized over a wide range of molecular weights which can be used to form nanoparticles having a size of 100 nm, wherein the molecular weight is a result-effective variable with respect to transfection efficiency and wherein a size of 100 nm is suitable for uptake via clathrin-mediated endocytosis (paragraph bridging p. 8091 and 8092; p. 8093).  Based on these teachings, one of skill in the art would have found obvious to use routine experimentation and vary the molecular weight of the bioreducible poly(β-amino esters) and the size of the nanoparticles taught by Sunshine et al., Anderson et al., Vandenbroucke et al., Kim et al., and Yin et al. to achieve the predictable result of optimizing the composition for intracellular delivery.
Thus, the claimed invention was prima facie obvious at the time it was made. 

s 1-3, 6, 9, 10, 23, 24, 40, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunshine et al. taken with each Anderson et al., Vandenbroucke et al., Kim et al., and Yin et al., in further view of Kim et al. (Bioconjugate Chem., 2005, 16: 1140-1148; of record).  
 The teachings of Sunshine et al., Anderson et al., Vandenbroucke et al., Kim et al., and Yin et al. are applied as above for claims 1-3, 6, 9, 10, 24, 40, and 54.  Sunshine et al., Anderson et al., Vandenbroucke et al., Kim et al., and Yin et al. do not teach crosslinking (claim 23).  Kim et al. teach that introducing cross-links results in nanoparticles for controlled drug delivery (p. 1140, column 2; p. 1147, column 2).  It would have been obvious to one of skill in the art, at the time the invention was made, to modify the nanoparticles taught by Sunshine et al., Anderson et al., Vandenbroucke et al., Kim et al., and Yin et al. by cross-linking to achieve the predictable result of obtaining a composition suitable for controlled intracellular delivery.
Thus, the claimed invention was prima facie obvious at the time it was made. 

6.	Claims 1-3, 6, 9, 10, 24, 40, 54, 56, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sunshine et al. taken with each Anderson et al., Vandenbroucke et al., Kim et al., and Yin et al., in further view of Pfeifer et al. (Int. J. Pharm., 2005, 304: 210-219; of record).  
 	The teachings of Sunshine et al., Anderson et al., Vandenbroucke et al., Kim et al., and Yin et al. are applied as above for claims 1-3, 6, 9, 10, 24, 40, and 54.  Sunshine et al., Anderson et al., Vandenbroucke et al., Kim et al., and Yin et al. do not teach lyophilization (claims 56 and 57).  Pfeifer et al. teach lyophilizing in the presence 
Thus, the claimed invention was prima facie obvious at the time it was made. 

Response to Arguments
7.	The arguments have been considered but not found persuasive because the petition filed on 2/26/2021 was dismissed and thus, Kim and Yin qualify as prior art.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.